    Case 2:13-cr-00194-ILRL-DEK Document 212 Filed 03/31/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 13-194

DONALD JONES JR.                                     SECTION "B”(3)

                           ORDER AND REASONS

     Considering defendant Donald Jones’ motion for compassionate

release (Rec. Doc. 208) and the government’s response (Rec. Doc.

210),

     IT IS ORDERED that defendant’s motion (Rec. Doc. 208)

is DISMISSED WITHOUT PREJUDICE.

     A motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

may be granted only if filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. . . .”

18 U.S.C. § 3582(c)(1)(A). If the defendant can show that he

exhausted all administrative remedies, the court may reduce the

defendant’s   term    of   imprisonment   upon   a    finding     that    “(i)

extraordinary and compelling reasons warrant such a reduction” and

“(ii). . .such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id.




                                     1
    Case 2:13-cr-00194-ILRL-DEK Document 212 Filed 03/31/21 Page 2 of 3



     The defendant’s sister Djenaba Jones filed the instant motion

on his behalf, maintaining that compassionate release should be

granted    because   defendant’s   July      2019    cyst   removal    procedure

renders him more susceptible to contracting COVID-19. Rec. Doc.

208 at 1. The motion also indicates that defendant’s father was

diagnosed with chronic obstructive pulmonary disease, sarcoidosis

and rheumatoid arthritis and defendant’s release would be of “great

assistance” in providing daily care to his father. Id.

     The    government   urges   the       Court    to   deny   the   motion   for

compassionate release because defendant failed to exhaust his

administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).

Rec. Doc. 210 at 2-3. First, the government asserts that we cannot

consider a compassionate release motion by a third party on behalf

of a defendant. Id. at 2. Lastly, even if we were to consider the

sister’s request, the government argues that the motion should

still be denied because Ms. Jones does not mention nor attach any

documentation of defendant’s internal request for compassionate

release to BOP. Id. at 3.

     This Court has held that “Section 3582(c)(1)(A)’s exhaustion

requirement is mandatory and does not enumerate any exceptions.”

United States v. Mogan, No. 14-040, 2020 WL 2558216, at *3 (E.D.La.

May 20, 2020)(Morgan, J.). However, other courts outside of this

circuit have held that third parties may exhaust administrative

remedies on behalf of a defendant for purposes of compassionate

                                       2
      Case 2:13-cr-00194-ILRL-DEK Document 212 Filed 03/31/21 Page 3 of 3



release. See United States v. McCollough, No. CR-15-00336-001-PHX-

DLR, 2020 WL 2812841, at *2 (D.Ariz. May 29, 2020)(“Ordinarily,

the administrative request for compassionate release submitted by

a   third   party    would   not   satisfy    the   exhaustion   requirement.

However, these circumstances are not ordinary.”); see also United

States v. Vigil, No.: 3:09-CR-322-J-32PDB, 2020 WL 6044561, at *3

(M.D.Fla. Oct. 13, 2020)(“BOP Protocol allows third parties, such

as family members, to submit a request for compassionate release

on behalf of an inmate.”).

       Nothing in the record indicates that defendant or his sister

filed a request with BOP prior to filing this motion. Therefore,

until    defendant    complies     with      the    exhaustion    requirements,

the     instant motion is dismissed without prejudice.


        New Orleans, Louisiana this 30th day of March, 2021




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                       3
